DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 	
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/20/2022 comply with the provisions of 36 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Response to Amendment
	The amendments on 10/06/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-5, 8, and 12-25 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739).
Regarding claim 1, Neumann teaches 
	an anti-reflective coating (title; fig. 3 and 8; ¶61) comprising,
	an optically transparent electrically conductive layer (¶70, optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); ¶69 teaches the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over a substrate (26, 80, and 38) comprising an electroactive material (electro-optic medium 38); and
	a dielectric layer (¶60 teaches optical coating 80 may include dielectric layers; ¶69 teaches the optical coating 80 can be further include by addition of thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over the electrically conductive layer (¶69 teaches the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).
	Neumann does not specifically teach wherein the dielectric layer comprises having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer.
	However, in a similar field of endeavor, Marshall teaches an anti-reflective coating (title, abstract, ¶2 and fig. 4) comprising, wherein the dielectric layer (20 and 22) comprises having a refractive index gradient along a thickness direction such that the dielectric layer (20 and 22) changes in refractive index in the thickness direction of the dielectric layer (20 and 22; fig. 4 shows high refractive index 20 next is low refractive index layer 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an anti-reflective coating of Neumann with the dielectric layer comprises having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer of Marshall for the purpose of minimizing the usage of different materials (¶21).
Neumann in view of Marshall does not specifically teach continuous gradient optical refractive index profile. However, Poutous teaches the use of a continuous gradient optical refractive layer between a substrate and an ambient environment (¶15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the high refractive index layer and low refractive index layer of Neumann in view of Marshall, by having a one continuous gradient optical refractive index profile  as taught by Poutous with a reasonable expectation of success for the purpose of effectively increases the refractive index incrementally with depth into the substrate, but in a continuous fashion, without abrupt changes in the refractive index value (¶15).
Thus, Neumann in view of Marshall, as modified by Poutous teaches the dielectric layer comprises one graded index layer having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer.
Regarding claim 2, Neumann in view of Marshall and Poutous teaches the invention set forth above and Neumann further teaches the anti-reflective coating (title, abstract, figures 3 and 8; paragraph [0061]) comprises,
	less than 10% haze (paragraph [0067], a haze less than about 10%), and
	a transmissivity within the visible spectrum of at least 50% (Table 1 teaches materials transmittance above 50% at 550 nm wavelength is within the visible spectrum wavelengths).
Regarding claim 3, Neumann in view of Marshall and Poutous teaches the invention set forth above and Neumann further teaches the anti-reflective coating (title; figures 3 and 8; paragraph [0061]) comprises a reflectivity within the visible spectrum of less than 3% (Table 1 teaches materials with reflectance (2nd surface) of less than 3% at 550 nm wavelength is within the visible spectrum wavelengths).
Regarding claim 4, Neumann in view of Marshall and Poutous teaches the invention set forth above and Neumann further teaches the anti-reflective coating (fig. 3, 80) is adapted to maintain at least 50% transmissivity over                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                    actuation cycles and an induced engineering strain of up to 1%.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 5, Neumann in view of Marshall and Poutous teaches the invention set forth above and Neumann further teaches the electrically conductive layer comprises a material selected from the group consisting of a transparent conducting oxide (¶70, optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO) and ¶59, optical coatings 80 on the second and third surfaces 22B, 26A, function as electrode to enable darkening of electro-optic medium 38), graphene, nanowires, and carbon nanotubes.
Regarding claim 13, Neumann in view of Marshall and Poutous teaches the invention set forth above and Neumann further teaches a refractive index of the electrically conductive layer (TCO is ITO and the refractive index is 1.9) is less than a refractive index of the substrate (26, 80, and 38, Table 9 MoRe refractive index is 4.92) and greater than a refractive index of the dielectric layer (Table 3, surface 2 refractive index is 1.6).
Regarding claim 14, Neumann teaches 
	an optical element (fig. 3) comprising,
	a transparent electroactive layer (shown in figure 14, light beam travel through electro-optic medium 38);
	a primary anti-reflective coating (80 closer to user eyes; ¶67 teaches combining an anti-glare texturized surface with a metal-based antireflection coating (e.g., the optical coating 80) may be advantageous in reducing the reflectance of the interface to levels lower than that exhibited by the texturized surface or a metal-based antireflection coating alone) disposed over a first surface of the electroactive layer (electro-optic medium 38; surface closer to user’s eye);
and
	a secondary anti-reflective coating (opposite 80 to user eyes; ¶67 teaches combining an anti-glare texturized surface with a metal-based antireflection coating (e.g., the optical coating 80) may be advantageous in reducing the reflectance of the interface to levels lower than that exhibited by the texturized surface or a metal-based antireflection coating alone) disposed over a second surface of the electroactive layer opposite the first surface (38; opposite to the surface of the user’s eye),
wherein:
		the primary anti-reflective coating (80 closer to user eyes) comprises,
			a primary conductive layer disposed directly over the first surface (¶70, optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26)); and
			a primary dielectric layer (¶60, optical coating 80 may include dielectric layers; ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over the primary conductive layer (¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80),
		the secondary anti-reflective coating (opposite 80 to user eyes) comprises,
			a secondary conductive layer disposed directly over the second surface (¶70, optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26);
and
			a secondary dielectric layer (¶60, optical coating 80 may include dielectric layers; ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) disposed over the secondary conductive layer (¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).
	Neumann does not specifically teach at least one of the primary dielectric layer or the secondary dielectric layer comprises a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer.
	However, in a similar field of endeavor, Marshall teaches an anti-reflective coating (title, abstract, ¶2 and fig. 4) comprising, at least one of the primary dielectric layer (20 and 22) or the secondary dielectric layer comprises a refractive index gradient along a thickness direction such that the dielectric layer (20 and 22) changes in refractive index in the thickness direction of the dielectric layer (20 and 22; fig. 4 shows high refractive index 20 next is low refractive index 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical element of Neumann with at least one of the primary dielectric layer or the secondary dielectric layer comprises a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer of Marshall for the purpose of minimizing the usage of different materials (¶21).
	Neumann in view of Marshall does not specifically teach a continuous gradient optical refractive index profile.  However, Poutous teaches the use of a continuous gradient optical refractive layer between a substrate and an ambient environment (¶15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the high refractive index layer and low refractive index layer of Neumann in view of Marshall by having a one continuous gradient optical refractive index profile as taught by Poutous with a reasonable expectation of success for the purpose of effectively increases the refractive index incrementally with depth into the substrate, but in a continuous fashion, without abrupt changes in the refractive index value (¶15).
	Thus, Neumann in view of Marshall, as modified Poutous teaches at least one of the primary dielectric layer or the secondary dielectric layer comprises one graded index layer having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer.
Regarding claim 16, Neumann in view of Marshall and Poutous teaches the invention set forth above and Neumann further teaches wherein each of the primary anti-reflective coating (80) and the secondary anti-reflective coating (80) is adapted to maintain at least 50% transmissivity over                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     actuation cycles and an induced engineering strain of up to 1%.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 19, Neumann teaches 
	a method (title; figures 3 and 8; ¶61) comprising,
	forming an electrically conductive layer (¶70, optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) over an electroactive substrate (26, 80, and 38); and
	forming a dielectric layer (¶60, optical coating 80 may include dielectric layers; ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) over the electrically conductive layer (¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) to form an optical element (fig. 3),
wherein:
		the optical element comprises less than 10% haze (¶67, a haze less than about 10%) and a transmissivity within the visible spectrum of at least 50% (Table 1 teaches materials transmittance above 50% at 550 nm wavelength is within the visible spectrum wavelengths).
	Neumann does not specifically teach the dielectric layer having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer.
	However, in a similar field of endeavor, Marshall teaches method (title, abstract, ¶2 and fig. 4), wherein the dielectric layer (20 and 22) having a refractive index gradient along a thickness direction such that the dielectric layer (20 and 22) changes in refractive index in the thickness direction of the dielectric layer (20 and 22; fig. 4 shows high refractive index 20 next is low refractive index layer 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a method of Neumann with the dielectric layer having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer of Marshall for the purpose of minimizing the usage of different materials (¶21).
Neumann in view of Marshall does not specifically teach continuous gradient optical refractive index profile.  However, Poutous teaches the user a continuous gradient optical refractive layer between a substrate and an ambient environment (¶15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the high refractive index layer and lower refractive index layer of Neumann in view of Marshall, by having a one continuous gradient optical refractive index profile as taught by Poutous with a reasonable expectation of success for the purpose of effectively increases the refractive index incrementally with depth into the substrate, but in a continuous fashion, without abrupt changes in the refractive index value (¶15).
Thus, Neumann in view of Marshall, as modified by Poutous teaches the dielectric layer comprises one graded index layer having a refractive index gradient along a thickness direction such that the dielectric layer changes in refractive index in the thickness direction of the dielectric layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 1 above, and further in view of Saenger Nayver et al (US 20180017830).
Regarding claim 8, Neumann in view of Marshall and Poutous teaches the invention as set forth above but does not  specifically teach the dielectric layer comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride.
Saenger Nayver teaches the anti-reflective coating (fig. 3), wherein the dielectric layer (¶35, dielectric layer) comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride (¶35, dielectric material may be selected from SiO2, MgF2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall and Poutous with the dielectric layer comprises two or more materials selected from the group consisting of silicon dioxide, zinc oxide, aluminum oxide, and magnesium fluoride of Saenger Nayver, for the purpose of providing a higher range of attainable values for reflectance and transmittance (paragraph [0035]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 1 above, and further in view of Cammenga et al. (US 20170045737).
Regarding claim 12, Neumann in view of Marshall and Poutous teaches the invention as set forth above but not specifically teach an electrically conductive mesh.
Cammenga teaches the anti-reflective coating (fig. 2 and ¶40), further comprising an electrically conductive mesh disposed adjacent to the electrically conductive layer (¶28 teaches the electrically conductive layers 86 may include a transparent conductor such as a transparent metal oxide (e.g., indium tin oxide, F:SnO2, ZnO, IZO), carbon (graphene and/or graphite) and/or a conductive metal mesh (e.g., nanowires). ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall and Poutous with an electrically conductive mesh disposed adjacent to the electrically conductive layer of Cammenga, for the purpose of having the feature of a transflective layer (¶2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 14 above, and further in view of Blum (US 20110149410).
Regarding claim 15, Neumann in view of Marshall and Poutous teaches the invention as set forth above but not specifically teach the electroactive layer comprises a piezoelectric polymer, an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic.
Blum teaches the optical element (fig. 1 and 2 and ¶45), wherein the electroactive layer comprises a piezoelectric polymer (¶3), an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall and Poutous with the electroactive layer comprises a piezoelectric polymer, an electrostrictive polymer, a piezoelectric ceramic, or an electrostrictive ceramic of Blum, for the purpose of have the feature of the device is in an elastically relaxed state and therefore is less prone to fatigue than devices (¶12).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 14 above, and further in view of Ohkawa et al. (US 20190155337).
Regarding claim 17, Neumann in view of Marshall and Poutous teaches the invention as set forth above but does not specifically teach a liquid lens  disposed over one of the primary dielectric layer and the secondary dielectric layer.
Ohkawa teaches the optical element (fig. 1-19), further comprising a liquid lens (¶317 teaches the member 142 may include a liquid lens) disposed over one of the primary dielectric layer (¶181 teaches light guide plate 121 including optical glass or plastic material are non-conductive) and the secondary dielectric layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall and Poutous with a liquid lens  disposed over one of the primary dielectric layer and the secondary dielectric layer of Ohkawa, for the purpose of obtaining a focal length from the optical member variable (¶317).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 14 above, and further in view of Muramatsu et al. (US 20200133025).
Regarding claim 18, Neumann in view of Marshall and Poutous teaches the invention as set forth above but does not specifically teach a head-mounted display comprising optical element.
	Muramatsu teaches a head-mounted display (¶28) comprising the optical element (lens 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall and Poutous with a head-mounted display comprising optical element of Muramatsu, for the purpose of improving the eyesight of a user (¶28).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 19 above, and further in view of Kuniyasu et al. (US 20130064986).
Regarding claim 20, Neumann in view of Marshall and Poutous teaches the invention as set forth above and Neumann further teaches 
	the method, wherein the electrically conductive layer (¶70, optical coating 80 can be used in conjunction with transparent conductive oxide (TCO) layer such as indium tin oxide (ITO); ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80) and the dielectric layer (¶60, optical coating 80 may include dielectric layers; ¶69, the optical coating 80 can be further include by addition of a thin dielectric, a transparent conducting oxide layer positioned between the substrate (e.g., the second substrate 26) and the material of the optical coating 80).
	Neumann in view of Marshall and Poutous does not specifically teach forming layers simultaneously.
	However, it is common and known in the art to use forming layers simultaneously as evidenced by Kuniyasu.  Further Kuniyasu, for the same field of endeavor, is related method of making an optical elements that forms layers simultaneously.  Kuniyasu further disclose a method for forming layers simultaneous (¶76).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form layers simultaneously for the purpose of suppressing interlayer mixture (¶22).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 1 above, and further in view of Nawata et al. (US 20170108623).
Regarding claim 21, Neumann in view of Marshall and Poutous teaches the invention as set forth above but does not specifically teach an array of raised surface structures comprise generally conical or pyramidal structures that are configured to provide a gradual change in refractive index for a light propagating from an adjacent material into the dielectric layer.
Nawata teaches the anti-reflective coating (fig. 1), wherein an array of raised surface structures comprise generally conical or pyramidal structures (moth-eye structure 3; ¶37) that are configured to provide a gradual change in refractive index for a light propagating from an adjacent material into the dielectric layer (¶38, materials of buffy layers 2 and moth-eye structure 3 can be made of siloxane material which is a good insulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall and Poutous with an array of raised surface structures comprise generally conical or pyramidal structures that are configured to provide a gradual change in refractive index for a light propagating from an adjacent material into the dielectric layer of Nawata for the purpose of changing the refractive index gradually (¶37).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281), Poutous et al. (US 20180238739), and Nawata et al. (US 20170108623) as applied to claim 21 above, and further in view of Li et al. (US 20170005207) and Hedayati et al. “Antireflective Coatings: Conventional Stacking Layers and Ultrathin Plasmonic Metasurfaces, a Mini-Review.” Materials, vol. 9, no. 6, 2016, p. 497., https://doi.org/10.3390/ma9060497 from IDS. 
	Regarding claim 22, Neumann in view of Marshall, Poutous and Nawata teaches the invention as set forth above but does not specifically teach the raised surface structures are positioned to overlap the electrically conductive layer.
	Li teaches the anti-reflective coating (fig. 6B), wherein the raised surface structures (shown in fig. 6B has array of three raised surface structures and semiconductor structure 102, 108 – Si bottom cell) are positioned to overlap the electrically conductive layer (metal contact layer 114 is overlapped by the raised surface structure of the array of three raised surface structure of the Si bottom cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall, Poutous and Nawata with the raised surface structures are positioned to overlap the electrically conductive layer of Li, for the purpose of optimize to transmit light through (¶44).
Neumann in view of Marshall, Poutous, Nawata, and Li does not specifically teach the raised surface structures are configured to provide a  decreases reflection loss.
Hedayati teaches anti-reflective coating (abstract), wherein the raised surface structures are configured to provide a  decreases reflection loss (abstract, the nano/microstructures are conventional design geometry for suppression of reflection).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the anti-reflective coating of Neumann in view of Marshall, Poutous, Nawata, and Li with the raised surface structures are configured to provide a  decreases reflection loss of Hedayati for the purpose of a structure used for suppression of reflection (abstract).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20180113306) in view of Marshall et al. (US 20160266281) and Poutous et al. (US 20180238739) as applied to claim 19 above, and further in view of Sopko et al. (US 6,436,541).
Regarding claim 23, Neumann in view of Marshall and Poutous teaches the invention as set forth above but does not specifically teach forming the dielectric layer comprises co-depositing two or more dielectric materials by changing a relative ratio of the dielectric materials in a manner that creates a compositional gradient.
Sopko teaches the method, wherein forming the dielectric layer comprises co-depositing two or more dielectric materials by changing a relative ratio of the dielectric materials (16 may be an organic polymer) in a manner that creates a compositional gradient (col. 4, lines 53-68, there may be interdispersed in the low refractive index layer 16 other elements or compounds to improve the durability, adhesion and/or chemical resistance of the low refractive index layer 16. To further improve the antireflective properties of the antireflective coating of the present invention, the low refractive index layer 16 may also include a compositional gradient which provides the low refractive index layer 16 with a refractive index gradient or may have a roughened or textured surface farthest from the substrate and The refractive index decreases as the ratio of void to bulk material increases thereby creating a refractive index gradient).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Neumann in view of Marshall and Poutous with the dielectric layer comprises co-depositing two or more dielectric materials by changing a relative ratio of the dielectric materials in a manner that creates a compositional gradient of Sopko for the purpose of providing a refractive index decreases as the ratio of bulk material increases (col. 4, lines 53-68 and col. 5, lines 1-11).
Regarding claim 25, Neumann in view of Marshall and Poutous teaches the invention as set forth above but does not specifically teach wherein forming the dielectric layer comprises forming a compositional gradient proceeding in the thickness direction of the dielectric layer to create a graded refractive index.
Sopko teaches the method, wherein forming the dielectric layer (16 may be an organic polymer) comprises forming a compositional gradient proceeding in the thickness direction of the dielectric layer to create a graded refractive index (col. 4, lines 53-68, there may be interdispersed in the low refractive index layer 16 other elements or compounds to improve the durability, adhesion and/or chemical resistance of the low refractive index layer 16. To further improve the antireflective properties of the antireflective coating of the present invention, the low refractive index layer 16 may also include a compositional gradient which provides the low refractive index layer 16 with a refractive index gradient or may have a roughened or textured surface farthest from the substrate and The refractive index decreases as the ratio of void to bulk material increases thereby creating a refractive index gradient).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Neumann in view of Marshall and Poutous with wherein forming the dielectric layer comprises forming a compositional gradient proceeding in the thickness direction of the dielectric layer to create a graded refractive index of Sopko for the purpose of providing a refractive index decreases as the ratio of bulk material increases (col. 4, lines 53-68 and col. 5, lines 1-11).

Reasons for Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect
to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of
the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 24, 	none of the prior art either alone or in combination disclose or suggest of the method specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein creating the compositional gradient comprises varying a source gas flow ratio during the deposition of the dielectric materials.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/30/22